EVERETT, Chief Judge
(concurring in the result):
In my separate opinion in United States v. Davidson, 14 M.J. 81, 87 (C.M.A. 1982), I expressed my view that under no circumstances may an accused be compelled to spend aggregate time in confinement — pretrial and adjudged — which exceeds the confinement authorized by the Table of Maximum Punishments for the offenses of which he has been convicted. So long as that requirement is complied with, pretrial confinement does not limit the punishment that can be imposed. Thus, it makes no difference that the pretrial confinement and the confinement adjudged by a special court-martial will aggregate more than 6 months — which is the jurisdictional limitation on the sentencing powers of such a court-martial. See United States v. Davidson, supra at 89 n. 7 (Everett, C.J., concurring in the result). Of course, pretrial confinement should be — and presumably is — taken into account by convening authorities in deciding initially whether to refer charges to a special or general court-martial. Id.